Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/779,927, filed 2/3/20320.
Claims 1-31 are pending and examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/18/2020, 2/11/2021 and 6/4/2021 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 502, 504, and 506(see Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 23, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blush(WO 2020/008438 A1; cited on IDS filed )
 	Regarding claims 1 and 26, Blush discloses an insulating glass (IG) unit and method of making the unit, comprising: 
first and second substrates(102, 104, see Figs. 1-2), each having interior and exterior major surfaces, the interior major surface of the first substrate facing the interior major surface of the second substrate; 

a dynamically controllable shade(202a, 202b, see para. [0033] and Figs. 2) interposed between the first and second substrates(see Figs. 1-2), the shade including: 
a first conductive layer(306) provided, directly or indirectly, on the interior major surface of the first substrate(302, see Fig. 3); and 
a shutter(312, see Fig. 3) including at least one polymer substrate(402, see Fig. 4), first and second conductive coatings(404a, 404b, see Fig. 8a-8c), and first and second dielectric layers(406, 806, see paras. [0050] and [0067]) wherein the at least one polymer substrate is extendible to a shutter closed position and retractable to a shutter open position(“to drive the polymer material between the shutter open and closed positions" see claim 1); 
wherein the first and/or second conductive coatings are electrically connectable to a power source that is controllable to set up (a) a first electric potential difference to create first electrostatic forces to drive the at least one polymer substrate to the shutter closed position(see para. [0099], "voltage is applied to the conductive layer to move the shade up and down", see para. [0094] "the electrostatic force being a function of the voltage applied), and (b) a second electric potential difference to create second electrostatic forces to encourage the at least one polymer substrate to at least partially retract(shutter open position, where the shutter may be fully retracted and therefore also at least partially retracted, see again claim 1).

Regarding claim 3, Blush discloses the IG unit of claim 1, wherein the shutter(312) further supports a dielectric or insulator film(308) thereon such that, when the at least one polymer substrate is in the shutter closed position and the shutter is extended, the dielectric or insulator film directly physically contacts the first conductive layer with no other layers therebetween(see Fig. 3).
Regarding claim 4, Blush discloses the IG unit of claim 1, wherein the first conductive layer and the first and second conductive coatings collectively form first and second conductor pairs, the first conductor pair being a glass-to-shutter conductor pair formed by the first conductive layer and one or both of the first and second conductive coatings, the second conductor pair being a shutter-to-shutter conductor pair formed by the first and second conductive coatings but not the first conductive layer(the layers are provided and can be considered pairs as claimed, the terms “glass-to-shutter” and “shutter-to-shutter” lend no structural limitations to the claims).
Regarding claim 23, Blush discloses a substrate(102, 104), comprising a dynamically controllable shade(202a, 202b) provided thereon, the shade including: 
a first conductive layer(306) provided, directly or indirectly, on a major surface of the substrate; and 
a shutter(312) including at least one polymer substrate, first and second conductive coatings(402a, 402b), and first and second dielectric layers(404a, 404b), wherein the at least one polymer substrate is extendible to a shutter closed position and 
wherein the first and/or second conductive coatings(402a, 402b) are electrically connectable to a power source that is controllable to set up (a) a first electric potential difference to create first electrostatic forces to drive the at least one polymer substrate to the shutter closed position(see para. [0099], "voltage is applied to the conductive layer to move the shade up and down", see para. [0094] "the electrostatic force being a function of the voltage applied), and (b) a second electric potential difference to create second electrostatic forces to encourage the at least one polymer substrate to at least partially retract(shutter open position, where the shutter may be fully retracted and therefore also at least partially retracted, see again claim 1).
Regarding claim 31, Blush discloses the method of operating a dynamic shade in an insulating glass (IG) unit, the method comprising: having an IG unit made in accordance with the method of claim 26; and selectively activating the power source to move the polymer substrate between the shutter open and closed positions(the unit is made to move the shutter with respect to the substrates and inherently discloses the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Blush.
Regarding claims 10-15 and 20-22, Blush discloses the IG unit of claim 1, but lacks the use of the at least one polymer substrate includes first and second polymer substrates, the first polymer substrate supporting the first conductive layer and the first dielectric layer on opposite major surfaces thereof, the second polymer substrate supporting the second conductive layer and the second dielectric layer on opposite major surfaces thereof.
The use of a duplicate polymer substrate with a conductive layer and a dielectric layer, as well as the specific placement of the layers, would have been well within the purview of a skilled artisan as a duplication of parts given the intended use of the unit and the design requirements thereof.
Regarding claims 16-19 and 27-28, Blush discloses the IG unit of claims 1 and 26, further comprising circuitry(see para. [0050]) and voltage sources(see para. [0044] and [0049] but lacks the specific use of independent voltage sources or including three electrodes forming a three-phase bridge.
Applicant’s disclosure lends no criticality to the specific retraction feature used(as is evidence by the use of more than 1 retraction feature, see Figs. 7 and 7).  Also, the use of specific circuitry designed for a specific use through simple experimentation is considered well known in the electrical art.
.

Allowable Subject Matter
Claims 5-9, 24-25 and 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the unit with the substrates, spacer shade with a first conductive layer, and shutter including at least one polymer, first and second coatings electrically connectable to a power source controllable to create forces, the polymer substrate includes surfaces, each of the surfaces supporting one of the conductive coatings and the dielectric layer, wherein the coatings are further from polymer substrate compared to the coatings, as in claim 5, the substrate with the layer, shutter and coatings, with the first and second dielectric coating are farther from the at least one polymer structure compared to the first and second conductive coatings, as in claims 24 and 29-30, the polymer substrate includes a second polymer substrate supporting the second conductive layer and the second dielectric layer on opposite major surfaces thereof, as in claim 25, nor any motivation to do so.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/